MEMORANDUM OPINION AND ORDER
MARVIN E. ASPEN, District Judge:
Rosetta Heastie filed this class action against the Community Bank of Greater Peoria, Community Financial Services, Inc. and U.S. Satellite Systems, Inc. On September 7, 1989, we granted partial summary judgment in favor of Heastie and other members of the class. Because we lacked sufficient information to render judgment with respect to the remaining members of the class, we ordered the parties to submit statements of fact, pursuant to local Rules 12(Z) and 12(m). Having received the parties’ joint statement of facts, we grant summary judgment in favor of the additional class members described below.
Community Bank extended credit to various consumers under referral arrangements. Heastie’s relationship with Continental is illustrative. A U.S. Satellite representative convinced Heastie to buy a sat*1141ellite dish. However, she did not have the $4,000 purchase price. Although U.S. Satellite told Heastie that it would “look” for a source of credit, it had previously entered into a agreement to refer individuals seeking credit to Community Bank. Community Bank had similar referral agreements with other entities.
Heastie and other members of the class received documents from Community Bank which included a non-responsibility clause. This clause contained the following language; “I (We) understand that the selection of the dealer and the acceptance of the materials used and the work performed is my (our) responsibility and that the financial institution does not guarantee the material or workmanship or inspect the work performed.” In her motion for summary judgment, Heastie argued that this provision violated the Consumer Fraud Act. We agreed and granted summary judgment in favor of Heastie and those members of the class who dealt with U.S. Satellite.
When we issued our earlier opinion, 727 F.Supp. 1133 there was no evidence as to whether the members of the class who were referred to Community Bank by other entities had also been given credit agreements that included the illegal nonresponsibility clause. However, pursuant to our order, the parties have submitted a statement of facts which includes a list of home improvement contractors that had referral agreements with Community Bank. Consumers who transacted business with these contractors and obtained financing from Community Bank received a document with a non-responsibility provision identical to the provision which we held to violate the Consumer Fraud Act. A list of these contractors is attached as an Appendix to this order. In accordance with our order of September 7, 1989, we grant summary judgment in favor of those class members who transacted business with these contractors, obtained financing from Community Bank and received a document containing the non-responsibility provision. It is so ordered.
APPENDIX
U.S. Satellite
Midland Climatrol
Better Built
Facelifters
Budget Lumber
City Home Services
Sharp Garages
Continental Communications
Steveco Construction
Alumaside
Celebrity Builders
Parliment Builders
Cory Construction
Greystone
Ulrich Plumbing
All General
Dunrite
Image Entertainment Supreme
New Look Construction
Fortune Lumber
L. & S. Building Supply
Crown Construction
Empire Carpets
Classic Construction
Father & Son
A to Z Electric
State Farm Construction
Thriftway Construction
Allied Craft
Mid City
Mark 5 Roofing
City & Suburban
Supreme Aluminum
B. & B. Hardware
Trans Continental Satellite Systems
Hallmark
Imperial Roofing
Affordable Awning
County Lumber
Brothers Home Improvements
Cavalier
Mega Construction
Windy City
Professional Home Improvements
Alard Home Improvements
A to Z Electric
Abode Construction, Inc.
Affordable Awning Co.
Air Satellite Systems, Inc.
Allied Crafts
American Building Products, Inc.
*1142American Remodeling & Home Improvement
Astro Aluminum
Award Lumber & Construction Co., Inc.
Beneficial Construction Co.
Bild-It Construction Co., Inc.
B & H Construction Co., Inc.
Budget Lumber & Construction Budlong Builders, Inc.
Cavalier Satellite Systems, Inc.
Celebrity Builders, Inc.
Clover Enterprises
Correct General Contractors
Cory Construction
Courtesy Home Improvement
Economy Home Improvement
E.V.C. Enterprises
1st Chicago Builders
1st City Builders
Fortune Lumber Co.
Globe Builders
Hallmark Builders
Hi-quality Builders
H.M. Levin & Co.
Image Entertainment Systems
Landmark Builders
Lester’s Construction Co.
Midwest Exteriors
Modern General Contractors
Mr. Build Lud Contractors
Newlook Construction Corp.
Parliament Builders, Inc.
Sharel Interiors, Inc.
Stone Construction Co.
Thermalcraft, Inc.
Thriftway Lumber & Construction
Town & Country Home Products
Monarch Builders, Inc.
Unique Contractors
U.S. Satellite Systems
Scott Walton & Associates
Wilson Builders
Allstate Construction, Inc.
Alpha-Beta Construction Co.
Budget Lumber & Construction
Gold Construction
Diamond Remodeling
4 Seasons
B. & H. Construction
American Remodeling
Modern General
Monarch Builders
Economy Home
Chicago Lumber & Construction
Paul Construction
Correct General
2nd City Construction
Ideal Construction
1st Chicago Builders
John’s Carpenter Service
Davenport Construction
Wilson Builders
Wieboldt’s Home Improvements Co.
Alard Home Improvements
Complete Homes
A-l Lumber
Eagle Builders
Kabinet Works
J. & H. Construction
Century Home Improvements
Bud Long Builders
Northern Illinois Vinyl
Chicagoland Aluminum
Bell Remodeling
Brothers Home Improvements
Sheets Roofing
Budget Construction
Polcon Builders
Foster Builders, Inc.
Globe Builders
Zell Construction
Beneficial Construction
Correct General Contractors
True Value Construction
Alpha Construction
Homemakers Remodeling
Doekett Sewer
Satellite City
Domen Construction
All-American Aluminum